Case 6:19-cv-06453-FPG-MWP Document 38 Filed 02/18/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ANDREW J. MURRAY,
Plaintiff, Case # 19-CV-6453-FPG

v. DECISION AND ORDER

TROOPER C.A. TORPEY,
Defendant.

 

On June 21, 2019, pro se Plaintiff Andrew J. Murray brought this case against Defendants
State of New York and Trooper C.A. Torpey, for alleged violations of his constitutional rights
during a traffic stop. ECF No. 1. The Court referred this case to United States Magistrate Judge
Marian W. Payson for all pretrial matters excluding dispositive motions. ECF No. 24.

On October 26, 2020, Judge Payson issued a report and recommendation (“R&R”) in which
she recommends that the Court dismiss this case due to Plaintiff's failure to prosecute. ECF No.
36. Judge Payson indicated that Plaintiff had 14 days after he received the R&R to file objections
to it or request an extension of time to do so. /d. at 7. Despite this directive, Plaintiff has not filed
anything or otherwise communicated with the Court. As noted in Judge Payson’s R&R, Plaintiff
has (1) not communicated with the Court since he filed a motion for appointment of counsel in
April 2020; (2) failed to appear for the court-ordered Rule 16 conference; and (3) repeatedly failed
to keep the Court apprised of his mailing address, despite the issuance of an order warning him
that his failure to do so would result in dismissal of the action. ECF No. 36 at 5.

Generally, a court reviews portions of an R&R to which a party makes specific objections
de novo. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). When a party does not object to the
R&R, however, the court will review it for clear error. EEOC v. AZ Metro Distributors, LLC, 272

F. Supp. 3d 336, 339 (E.D.N.Y. 2017) (quoting Dafeng Hengwei Textile Co. v. Aceco Indus. &
Case 6:19-cv-06453-FPG-MWP Document 38 Filed 02/18/21 Page 2 of 2

Commercial Corp., 54 F. Supp. 3d 279, 283 (E.D.N.Y. 2014)). “When performing such a ‘clear
error’ review, the court need only satisfy itself that there is no clear error on the face of the record
in order to accept the recommendation.” Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 686
(N.D.N.Y. 2015) (internal quotation marks omitted). After conducting the appropriate review, the
court may “accept, reject, or modify, in whole or in part, the findings or recommendations made
by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

The Court reviewed Judge Payson’s R&R and finds no clear error and therefore accepts
and adopts the R&R in its entirety. This action is dismissed for Plaintiffs failure to prosecute and
the Clerk of Court will close this case.

IT IS SO ORDERED.

Dated: February 18, 2021 | :

Rochester, New York |
HOM. FRANK P. “t JR.

 

  
 
 

Chief Judge
United States DistricMCourt
